UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

July 6, 2015
Mr. Edward Sarzynski
Hogan, Sarzynski, Lynch, Surowka and DeWind, LLP
P.O. Box 660
Binghamton, NY 13902-0660
Dear Mr. Sarzynski:
This is in response to your letter to the Office of Special Education Programs (OSEP) regarding
children with disabilities from other countries enrolled in private schools by their parents.
First, you ask if all the obligations of 34 CFR §§300.130-300.144 apply to the public school
district where a private school is located when the parents of a child with a disability reside
outside the country. If so, you raised a question about the meaning of the child find
responsibilities in 34 CFR §300.131(f) related to out of State students. OSEP’s Letter to
Corwell, dated February 4, 2013, states that if the international students with disabilities are
enrolled in private elementary schools or secondary schools that meet the definitions in 34 CFR
§§300.13 and 300.36, respectively, the local educational agencies (LEAs) where the private
schools those children attend are located must consider them for equitable services in accordance
with the requirements in the Individuals with Disabilities Education Act (IDEA). Further, that
letter also states that neither the IDEA nor its implementing regulations distinguish between
parentally-placed private school children with disabilities whose parents reside in other countries
and those whose parents reside in the United States, with respect to the requirements in 34 CFR
§§300.130 through 300.144. These provisions include the child find requirements in 34 CFR
§300.131 for parentally-placed private school students. Also, the provision in 34 CFR
§300.138(b)(2)(ii), which requires that an equitable services plan must, to the extent appropriate,
be developed, reviewed, and revised in accordance with the requirements in 34 CFR §§300.321
through 300.324 for each parentally-placed child with a disability selected to receive services,
would also apply. In instances where parents may not be able to attend meetings to develop and
review their child’s services plan in person, we would expect school districts to use other
methods to ensure parent participation as required in 34 CFR §300.322(c). Such methods may
include conference calls and video conferences. 34 CFR §300.328.
Second, you ask if Section J, Out-of-State Children with Disabilities, of OSEP’s Questions and
Answers on Serving Children with Disabilities Placed by Their Parents in Private Schools
(Questions and Answers) applies equally to international students. Section J of the Questions
and Answers references 34 CFR §300.131(f), and as stated above, this regulation applies to
parentally-placed private school children who reside out-of-State even if their parents reside
outside of the country. Thus, the guidance provided in the Out-of-State Children with
Disabilities section of the Questions and Answers is applicable to international students, if the
child with a disability is enrolled in a private elementary school or secondary school that meets
the definitions in 34 CFR §§300.13 and 300.36.
www.ed.gov
400 MARYLAND AVE., SW, WASHINGTON, DC 20202
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness by fostering educational
excellence and ensuring equal access.

Page 2 – Lead Agency Director
You also made a statement in your letter that may indicate a misunderstanding of the
requirements related to parentally-placed private school children. You stated “If the parentallyplaced student were a resident of the same State as the private school, the school district of
location, and the public school district of residence, the public school district of location would
be able to bill the public school district of residence.” We are unclear what you mean by this
statement, but wish to clarify that, under the IDEA, LEAs must use a proportionate share of their
Part B IDEA funds to provide special education and related services to children who are
parentally-placed in private schools and who attend private schools located in the LEA. 34 CFR
§300.133; see also Appendix B for information on how to calculate the proportionate share. The
IDEA does not address whether LEAs can bill one another for the reimbursement of IDEA funds
to meet the requirements in 34 CFR §§300.130 through 300.144, but we find nothing in IDEA
that would prohibit this practice. With regard to other funding sources, a State would have the
discretion to determine whether LEAs may spend State and local funds for the provision of
special education and related services for parentally-placed private school children with
disabilities, as long as those funds supplement, and do not supplant, the proportionate amount of
federal funds required to be expended for parentally-placed private school children with
disabilities. 34 CFR §300.133(d).
Regarding your question concerning students with disabilities on F-1 visas, the Department of
Education does not enforce or interpret Federal laws governing visas. For information on that
subject, we recommend that you contact the following agency, which is part of the Department
of Homeland Security’s Immigration and Customs Enforcement:
Student and Exchange Visitor Program
DHS/ICE
500 12th Street, SW, Stop 5600
Washington, DC 20536-5600
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the U.S.
Department of Education of the IDEA in the context of the specific facts presented.
I hope this information is helpful. If you have additional questions, please feel free to contact
Jennifer Wolfsheimer at 202-245-6090, or by email at Jennifer.Wolfsheimer@ed.gov.
Sincerely,
/s/ Melody Musgrove
Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

